Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10733683 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-43 are allowed

Claim 1. is directed to a computer-implemented method of managing a central coordination of benefits registry to facilitate the coordination of benefits for a plurality of health plans that individually have at least some responsibility to pay for one or more medical expenses for healthcare services received by members covered by more than one health plan, the coordination of benefits being made prior to payment for the healthcare services, the method being implemented on a computer that includes one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, program the computer to perform the method, the method comprising: 
maintaining, by the one or more physical processors, the central coordination of benefits registry storing a plurality of coordination of benefits records having a common data structure for individual members that are covered by two or more health plans; 
obtaining, by the one or more physical processors: (i) a first set of member information that describes a member covered by a first health plan; and (ii) a second set of member information that describes a member covered by a second health plan; 
comparing, by the one or more physical processors, at least a portion of the first set of member information and at least a portion of the second set of member information; 
determining, by the one or more physical processors, that the first set of member information and the second set of member information both relate to a first member that is covered by both the first health plan and the second health plan based on the comparison; 
identifying, by the one or more physical processors, first coverage information that indicates a first responsibility of the first health plan to pay for at least a first portion of one or more medical expenses related to the first member based on the first set of member information, and second coverage information that indicates a second responsibility of the second health plan to pay for at least a second portion of the one or more medical expenses related to the first member based on the second set of member information; 
generating, by the one or more physical processors, prior to payment of the one or more Page 2 of 22medical expenses by the first health plan or the second health plan, one or more coordination of benefits records that indicate that the first member is covered by both the first health plan and the second health plan based on the determination, wherein the one or more coordination of benefits records have the common data structure, the common data structure comprising : (i) at least a portion of the first coverage information, (ii) at least a portion of the second coverage information, and (iii) a member identifier that identifies the first member; 
updating, by the one or physical processors, the central coordination of benefits registry with the one or more generated coordination of benefits records; and 
causing, by the one or more physical processors, the one or more coordination of benefits records to be provided via a network to a remote device.
For claim rejection under 35USC 101, the current invention recites “generating by the one or more physical processors, prior to payment of the one or more Page 2 of 22medical expenses by the first health plan or the second health plan, one or more coordination of benefits records that indicate that the first member is covered by both the first health plan and the second health plan based on the determination, wherein the one or more coordination of benefits records have the common data structure, the common data structure comprising : (i) at least a portion of the first coverage information, (ii) at least a portion of the second coverage information, and (iii) a member identifier that identifies the first member”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to Harris et al. (US. 8,321,243). However, the combined art fail to teach generating, by the one or more physical processors, prior to payment of the one or more Page 2 of 22medical expenses by the first health plan or the second health plan, one or more coordination of benefits records that indicate that the first member is covered by both the first health plan and the second health plan based on the determination, wherein the one or more coordination of benefits records have the common data structure, the common data structure comprising : (i) at least a portion of the first coverage information, (ii) at least a portion of the second coverage information, and (iii) a member identifier that identifies the first member; updating, by the one or physical processors, the central coordination of benefits registry with the one or more generated coordination of benefits records; and causing, by the one or more physical processors, the one or more coordination of benefits records to be provided via a network to a remote device. 
   
The foreign reference WO 2008133721 A1 discloses Healthcare insurance coverage is determined using an account within a payment processing system. A transmission addressed to the payment processing system is formed including an account number of an account associated with the payment processing system, a description of a healthcare related commodity rendered to a patient deriving healthcare insurance through an insured, and request for a specification of financial responsibility of the insured for the described said healthcare related commodity. A transmission is received from the payment processing system including the requested specification of financial responsibility. discloses Healthcare insurance coverage is determined using an account within a payment processing system. A transmission addressed to the payment processing system is formed including an account number of an account associated with the payment processing system, a description of a healthcare related commodity rendered to a patient deriving healthcare insurance through an insured, and request for a specification of financial responsibility of the insured for the described said healthcare related commodity. A transmission is received from the payment processing system including the requested specification of financial responsibility..   
However, the reference does not disclose generating, by the one or more physical processors, prior to payment of the one or more Page 2 of 22medical expenses by the first health plan or the second health plan, one or more coordination of benefits records that indicate that the first member is covered by both the first health plan and the second health plan based on the determination, wherein the one or more coordination of benefits records have the common data structure, the common data structure comprising : (i) at least a portion of the first coverage information, (ii) at least a portion of the second coverage information, and (iii) a member identifier that identifies the first member; updating, by the one or physical processors, the central coordination of benefits registry with the one or more generated coordination of benefits records; and causing, by the one or more physical processors, the one or more coordination of benefits records to be provided via a network to a remote device..    
The NPL reference “UNIQUE COLLABORATION BY 12 OF THE NATION'S TOP INSURERS WILL STREAMLINE AND IMPROVE ACCURACY OF COORDINATION OF BENEFITS PROCESS “, describes the coordination of benefits process determines primary and secondary coverage for patients who are insured by more than one policy. Confusion over insurance status can occur with patients who have lost or changed jobs or have multiple sources of coverage. This initiative will create a single source of timely and accurate coverage status, enabling providers to properly bill insurers and improve claims processes. 
However, the NPL reference does not disclose generating, by the one or more physical processors, prior to payment of the one or more Page 2 of 22medical expenses by the first health plan or the second health plan, one or more coordination of benefits records that indicate that the first member is covered by both the first health plan and the second health plan based on the determination, wherein the one or more coordination of benefits records have the common data structure, the common data structure comprising : (i) at least a portion of the first coverage information, (ii) at least a portion of the second coverage information, and (iii) a member identifier that identifies the first member; updating, by the one or physical processors, the central coordination of benefits registry with the one or more generated coordination of benefits records; and causing, by the one or more physical processors, the one or more coordination of benefits records to be provided via a network to a remote device.    
Claims 2-19, 33 are dependent from claim 1 and are allowed for the same reasons given above. 
Claims 20-31, 34 incorporate all limitations of claims 1-19, 33 and are allowed for the same reasons given above 
Claims 32, 35 incorporate all limitations of claims 1-19, 33 and are allowed for the same reasons given above 
Claims 36-43 incorporate all limitations of claims 1-19, 33 and are allowed for the same reasons given above 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686